Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 1 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 1
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 2 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 2
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 3 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 3
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 4 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 4
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 5 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 5
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 6 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 6
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 7 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 7
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 8 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 8
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 9 of 21




                                                             Case No.
                                                             Exhibit A
                                                               Page 9
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 10 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 10
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 11 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 11
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 12 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 12
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 13 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 13
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 14 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 14
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 15 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 15
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 16 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 16
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 17 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 17
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 18 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 18
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 19 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 19
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 20 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 20
Case 1:20-cv-00917-RC Document 1-2 Filed 04/06/20 Page 21 of 21




                                                              Case No.
                                                              Exhibit A
                                                               Page 21
